FILED
                                                                             FEB 14 2013
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-35209

              Plaintiff - Appellee,              D.C. Nos.    9:11-cv-00035-DWM
                                                              9:08-cr-00067-DWM
  v.

SALVATORE RICHARD                                MEMORANDUM *
CACCAVALLO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted February 7, 2013 **
                               Seattle, Washington

Before: FISHER, GOULD, and PAEZ, Circuit Judges.

       Salvatore Caccavallo appeals the district court’s denial of his 28 U.S.C.

§ 2255 motion. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       On December 22, 2011, we granted Caccavallo a certificate of appealability

on three issues: “(1) whether the district court erred by prohibiting appellant from

possessing or using medical marijuana as a special condition of supervised release;

(2) whether the district court erred by imposing as a special condition of supervised

release the requirement that appellant register as a sex offender; and (3) whether

counsel [for Caccavallo] rendered ineffective assistance by failing to challenge the

special conditions of supervised release at issue in claims (1) and (2).” United

States v. Caccavallo, No. 11-35209 (9th Cir. Dec. 22, 2011) (order granting

certificate of appealability).

      The certificate of appealability slightly mischaracterized the special

conditions of supervised release. The district court did not require that Caccavallo

register as a sex offender. It instead required only that Caccavallo “comply with all

applicable state and federal sexual offender registration requirements.” The district

court has the discretion to impose as a condition of supervised release that a

defendant comply with mandatory legal duties. United States v. W.P.L, 641 F.3d

1036, 1037 (9th Cir. 2011) (citing 18 U.S.C. § 3553(a)). We reject Caccavallo’s

challenge to the condition relating to federal sex offender registration.

      The district court did not err in imposing as a special condition of supervised

release that Caccavallo “shall not purchase, possess, use, distribute or administer


                                           2
marijuana, or obtain or possess a medical marijuana card.” The federal Controlled

Substances Act prohibits possession of marijuana outside of government-approved

research projects, United States v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483,

489–90 (2001), and Congress prohibited all defendants from unlawfully possessing

controlled substances during their terms of supervision, United States v. Lafley, 656

F.3d 936, 941 (9th Cir. 2011) (citing 18 U.S.C. § 3583(d)). The condition that

Caccavallo not obtain or possess a medical marijuana card helps him avoid

returning to his admitted drug abuse. The condition “involve[s] no greater

deprivation of liberty than is reasonably necessary for the purposes of supervised

release.” United States v. Jeremiah, 493 F.3d 1042, 1046 (9th Cir. 2007) (quoting

United States v. Sales, 476 F.3d 732, 735 (9th Cir. 2007)).

      Because the district court was entitled to impose both of these special

conditions of supervised release, Caccavallo was not prejudiced by his counsel’s

failure to object to these special conditions of supervised release, and his counsel’s

legal performance was not deficient. Wood v. Ryan, 693 F.3d 1104, 1118 (9th Cir.

2012) (quoting Strickland v. Washington, 466 U.S. 668, 687–88 (1984)).

      AFFIRMED.




                                           3